DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claim 12 has been cancelled. 
Claim 21 has been added. 
Claims 1-11 and 13-21 are pending and rejected. 

Response to Arguments
	Applicant’s arguments made with respect to the rejection of claims under 35 USC 103 over Grinspun in view of Higgins have been fully considered but are moot in view of new grounds of rejection. Applicant’s amendment necessitated the new grounds of rejection. 
Additionally, while Applicant argues certain deficiencies of Grinspun and Higgins, these arguments are relative to the combination of Grinspun in view of Higgins. As rejected below, the combination of Higgins in view of Grinspun is applied. Applicant’s arguments do not address this combination as currently applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10310616.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, as originally filed, the specification fails to adequately describe relating the difference between the initial and subsequent sensor data describing the body of the user to the section of the 3D garment model, and, determining the section-specific gesture based on the difference and relation to the section of the 3D garment model. 
Although the specification may provide broad support for detecting a gesture relative to a section of the garment model, the specification does not describe a separate step of relating the difference in sensor data to the section of the 3D garment model. More specifically, paragraphs 0052-0053 and 0081 state (emphasis added):

[0052] At operation 250, the garment simulation module 111 determines a modification gesture associated with the 3D garment model draped on the avatar based on the first set of sensor data and the second set of sensor data. The modification can include modifying the existing garment that is draped on the avatar, such as altering the garment based on the modification gesture. In some instances, the modification gesture is confined to the existing garment. FIG. 5 further describes techniques for determining the modification gesture.

[0053] For example, the garment simulation module 111 determines that the avatar has a first shape based on the sensor data received at a first time. Additionally, the garment simulation module 111 determines a second shape for the avatar based on the sensor data received at a second time, which occurs after the first time. Then, the determining of the gesture can be performed by analyzing a difference between the first and second shapes. By analyzing the difference between the first and second shapes, the garment simulation module 111 determines the modification gesture performed by the user, and that the modification gesture represents a command to initiate an action to modify the 3D garment model. Examples of such actions that correspond to user gestures include a pinching and pulling gesture, a pinching and tucking gesture, a hand stretching gesture, a hand pinching gesture, a hand nipping gesture, and so on. By way of examples, the pinching gesture can be the finger motion of bringing two fingers together. The stretching gesture can be the finger motion of bringing two fingers apart. The pulling gesture can be the hand motion of pulling a garment section to elongate the garment section. For example, the pinching and pulling gesture is the combination of the pinching gesture and the pulling gesture, which can be bringing the two fingers together, then pulling a section of the garment using a hand motion to elongate it. The tucking gesture can include 

[0081] At operation 510, the garment simulation module 111 detects a difference between the initial sensor data and the final sensor data. For example, the garment simulation module 111 generates a first model based on the initial sensor data. Additionally, the garment simulation module 111 generates a second model based on the final sensor data. Then, the garment simulation module 111 detects a difference between the first model and the second model.


As can be seen from 0052-0053, the specification does indeed support detecting a gesture relative to a specific section of the garment model based on a difference in first and second sensor data (such as by a performed analysis of a difference in first and second shapes). Most notably, the examples given in 0053 clearly indicate the gesture detected relative to the garment section. 0053, however, fails to demonstrate a separate step of relating the difference in sensor data (which describes the body of the user) to the section of the 3d garment model. In similar fashion to 0053, 0081 (and Fig. 5) describes the detection of a gesture relative to a garment model, but is again silent as to the step of relating the difference to the specific section. As such, the specification does not, as originally filed, support the claimed feature of relating the difference between the initial and subsequent sensor data describing the body of the user to the section of the 3D garment model. 

	Regarding determining the section-specific gesture based on the difference and relation to the section of the 3D garment model, the section-specific gesture is not itself determined based on the difference and the relation to the section of the 3D garment model because there is no intermediate step of relating as discussed above. Furthermore, the disclosure of 0053 appears to disclose that the without consideration of what section the gesture is performed relative to. In 0053, the specification states “…the determining of the gesture can be performed by analyzing a difference between the first and second shapes. By analyzing the difference between the first and second shapes, the garment simulation module 111 determines the modification gesture performed by the user, and that the modification gesture represents a command to initiate an action to modify the 3D garment model”. As seen here, the determination of the gesture is based only on the difference, and though the gesture may occur relative to a specific section, the “relation to the section” does not play a role in determining the gesture itself. 
The examples provided in 0053 further this point. More specifically, the pinch and pull gesture indicates an “elongate” gesture. While the specification may support determining a specific gesture (e.g., elongate), and may detect that gesture relative to a specific section (e.g., sleeve), the detected section plays no role in determining the gesture (e.g., elongate) itself. That is, the pinch/pull gesture is always elongate, no matter what section the gesture is performed relative to. 
As such, the specification does not, as originally filed, support the claimed feature of determining the section-specific gesture based on the difference and relation to the section of the 3D garment model. 

Dependent claims 2-9 and 21 depend either directly or indirectly from claim 1, and thereby inherit the deficiencies of claim 1. These claims are this rejected under similar rationale. 

Regarding claims 10-11 and 13-16, claim 10 recites at least similar limitations as discussed above with respect to claim 1. Claim 10 is thereby rejected under at least similar rationale, and dependent claims 11 and 13-16 are rejected therewith. 

Regarding claims 17-20, claim 17 recites at least similar limitations as discussed above with respect to claim 1. Claim 17 is thereby rejected under at least similar rationale, and dependent claims 18-20 are rejected therewith. 

	Regarding claim 21, claim 21 recites wherein relating the difference between the initial and subsequent sensor data describing the body of the user to the section of the 3D garment model is based on: obtaining the initial sensor data describing the body of the user with respect to the section of the 3D garment model; and obtaining the subsequent sensor data describing the body of the user with respect to the section of the 3D garment model. As discussed above with respect to claim 1, the specification does not disclose a separate step of relating the difference. As follows, the specification thereby does not disclose relating the difference based on obtaining sensor data. Here again, the Examiner acknowledges that the specification does detect and determine a gesture based on sensed data; however, the specification does not sufficiently describe relating an identified difference. As such, claim 21 is rejected for failing to comply with the written description requirement because the specification as originally filed does not provide adequate support for the claimed features. 


Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-11, 13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20140035913 A1) in view of Grinspun (US 20140114620 A1).

Regarding claim 1, Higgins discloses a gesture-based method for an electronic marketplace and virtual dressing room (see: abstract, 0032, 0034). The method of Higgins includes presenting, on a display of a device, a three-dimensional (3D) garment model draped on an avatar of a user that mirrors a body of the user (see: 0038-0040, 0042, Fig. 2-4, Fig. 7-8), such as by using sensors and cameras (separately or together) to capture data of the user, generate an avatar, and display the avatar. 
Higgins further discloses detecting a…gesture made by the user in relation to…the 3D garment model draped on the avatar while the user’s body is mirrored by the avatar. This is accomplished utilizing spatial data of the model received from the sensors at a first and second time, and by determining that the difference in the model corresponds to a gesture (see: 0036, Fig. 30, 0115, Fig. 31). The gestures may take many forms (see: 0036, 0051), but most notably include modification gestures that include changing the color, pattern, or texture of a representation of the clothing item the user is virtually trying on (see: 0043, 0050, 0054, 0063 Fig. 15-17), as well as changing the size of the item (see: 0041, 0063). In response to the gesture detection, Higgins modifies the 3D garment model as draped on the avatar according to the detected gesture (e.g., by changing size, color, etc. of the model draped on the user avatar). 
describing) the user (see: 0036; see also: 0041), and thus identifies a difference between initial and subsequent sensor data describing the body of the user from at least one sensor, the initial sensor data received at a first time and the subsequent sensor data received at a second time. Using the detected difference, Higgins determines the…gesture based on the difference (see: 0036 (corresponds to a gesture that represents a command to initiate an action)). 
Subsequent to the determination of the gesture, Higgins then modifies the 3D garment model by tailoring…the 3D garment model as draped on the avatar according to the…gesture, such as by effecting the change in color, pattern, texture, or size (see again: 0043, 0050, 0054, 0063 Fig. 15-17). Moreover, the changing of the color, pattern, texture, size, etc. represents tailoring including at least one alteration effective to modify…3D garment model. 
Lastly, Higgins presents, on the display, the 3D garment model as modified (see again: Fig. 15-17, 0043, 0050, 0054, 0063). 

Though disclosing all of the above, Higgins does not disclose detecting a section-specific gesture made to a section of the 3D garment model, relating the difference between the initial and subsequent sensor data describing the body of the user to the section of the 3D garment model, modifying the section of the 3Dgarment model with an alteration to the section in order to produce a custom size from a manufacturer-predefined size. 

To this accord, Grinspun discloses a garment design system which presents a 3D garment model for modification to a user (see: Fig. 1, Fig. 4, 0036, 0045). More specifically, Grinspun discloses detecting a section-specific gesture in relation to a section of the 3D garment model draped on a curved body (see: 
Notably, Grinspun enables a user to perform said gestures (e.g., via mouse, touchscreen) relative to a three-dimensional model such that the changes are made in real-time to the three-dimensional model (i.e. the section reflects the alteration), and such that the detected section is altered in a corresponding two-dimensional model (see: 0039). As such, Grinspun discloses relating the difference between the initial and subsequent sensor data…to the section of the 3D garment model. Further, the determination of the gesture is therefor based on the identified difference and the relation. 
Lastly, Grinspun discloses modifying the 3D garment model by tailoring the section of the 3D garment model as draped on the curved body according to the detected section-specific gesture, the tailoring including at least one alteration effective to modify the section of the 3D garment model (see: Fig. 2-3, 0039-0040, 0045) to produce a custom size from a manufacturer-predefined size (see: 0045-0046 (sloper template)) (note: once a specific section (e.g., hemline, sleeve, waist, etc.) has been modified through user input, the three-dimensional representation draped over the body is modified to reflect the input). 
One of ordinary skill in the art would have recognized that the known technique of section-specific alterations taught by Grinspun would have been applicable to the invention of Higgins as both relate specifically to the apparel and fashion industry, and both enable user-initiated changes to displayed garment models. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Higgins to have utilized the known section-specific modification process of Grinspun since the claimed invention is merely a combination of old 


Examiner Comment: “to produce a custom size from a manufacturer-predefined size”
This phrasing represents an intended use or result that, even assuming arguendo is not taught by Higgins and Grinspun, does not distinguish the claimed invention from the prior art. These recitation merely represent passively implied steps not necessarily performed by the claimed method, Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

2. The method of claim 1, further comprising generating the avatar based on the sensor data, the sensor data descriptive of the body of the user in a 3D physical space (see: Higgins: 0038-0040, 0048-0049).

3. The method of claim 1, further comprising receiving the sensor data from the at least one sensor, the sensor data descriptive of the body of the user in a 3D physical space (see: Higgins: 0038-0040, 0048-0049).
4. The method of claim 1, further comprising draping the 3D garment model on the avatar, the 3D garment model generated to model a garment available for sale (see: Higgins: 0040-0042, Fig. 3-4, Fig. 7-8).

7. The method of claim 1, further comprising: detecting a confirmation gesture in relation to the modified 3D garment model as modified based on the sensor data; and transmitting a request to modify a garment corresponding to the 3D garment model and available for sale based on the detected confirmation gesture (see: Higgins: Fig, 32, 0036 (prompt the user to confirm…), 0050, 0125-0129).

8. The method of claim 1, wherein the sensor data is received from three sensors (see: Fig. 28, 0106) and the three sensors are positioned in a triangle configuration in a 3D physical space (see: Higgins: Fig. 28 (depth sensors are positioned in a triangle).
Note: Though Fig. 28 of Higgins depicts a triangular positioning of sensor, a triangular positioning of sensors is little more than a design choice that would have been obvious to one of ordinary skill in the art (especially in light of three sensors being disclosed by Higgins). That is, the positioning is little more the rearrangement of parts of the system, the rearrangement failing to result in a change of function of the system or system parts. The positioning and arrangement of parts are held unpatentable if the shifting of those parts would not have modified the operation of the device [In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)].
It would have been obvious to one of ordinary skill in the before the effective filing date to have modified the invention of Higgins and Grinspun to have arranged the system parts as claimed because the shifting of those parts would not have modified the operation of the system or components. The incorporation of such features is no more than the combination of known prior art elements according to their established function yielding predictable results and one of ordinary skill would have 

Regarding claim 10-11, 13, and 16, and claims 17-20, these claims recite substantially similar limitations and scope as recite in claims 1-4 and 8 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar rationale as discussed above. 

21. The method of claim 1, wherein relating the difference between the initial and subsequent sensor data describing the body of the user to the section of the 3D garment model is based on: 
obtaining the initial sensor data describing the body of the user with respect to the section of the 3D garment model and obtaining the subsequent sensor data describing the body of the user with respect to the section of the 3D garment model (see: Higgins: 0036, Fig. 30, 0115, Fig. 31; Grinspun: Fig. 2-3, 0039-0040, 0042)).
Note: both Higgins and Grinspun disclose first and second sensor data received at first and second times. Higgins discloses this data to be descriptive of the user body, while Grinspun discloses the gesture relative to a specific section and performing subsequent “relating” as discussed with respect to claim 1. The combination would have been obvious as discussed above. 



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Grinspun as applied to claims 1 and 10 above, and further in view of Wolper (US 20100305909 A1)

Regarding claim 5 and similar claim 14, Higgins and Grinspun discloses accessing the 3D garment model from a garment model database included as part of an electronic marketplace, the 3D garment model having a material property (see: Higgins: 0038). Notably, Higgins discloses where the system may store the model of the object (i.e. clothing item), as well as the data that may pertain to the model (e.g., a dimension, shape, size, texture, color, text, and audio) in a database. The dimensions of the object (e.g., a clothing item), determined from the captured spatial data, may be used (e.g., by a machine of the system) to create a 3D representation of the inanimate object. The representation of the object is stored in a database top enabled the system to reuse them. Higgins, however, does not disclose:
calculating a simulated force acting on the 3D garment model based on the material property and wherein the 3D garment model is draped on the avatar based on the calculated simulated force. 

	To this accord, Wolper discloses a garment digitization system which utilizes digital model of a garment having mechanical attributes/properties governing the behavior of a garment (see: 0011-0012, 0017) calculating a simulated force acting on the 3D garment model based on the material property and generating the 3D garment model, as draped on the avatar, based on the calculated simulated force (see: Fig. 0040, 0042, 0050, claim 6, Fig. 6). 
	It would have been obvious ton one of ordinary skill in the art before the effective filing date to have modified the invention of Higgins and Grinspun in view of the teachings of Wolper in order to have provided an the invention described here enables the efficient production of digital instances, or replicas, of real-world garments so as to provide improved visual realism and detail in the image (see: . 


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Pabst as applied to claim 1 above, and further in view of Yang (US 20120136755 A1). 

Regarding claim 6 and similar claim 15, Higgins and Grinspun disclose all of the above as noted but do not disclose determining the manufacturer-predefined size for the 3D garment model based on the generated avatar.
To this accord, Yang discloses a method which utilizes a user character/model (i.e., a generated avatar) to determining the manufacturer-predefined size for the 3D garment model (see: 0017, 0025, 0027 (see (5)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Higgins and Grinspun in view of the teachings of Yang in order to have utilized a user’s specific size information to automatically recommend an adequate size of a clothing item (see: Yang: 0027). 






Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Pabst as applied to claim 1 above, and further in view of Bouchart (US 20160062473 A1). 

Regarding claim 9, Higgins and Grinspun discloses using depth sensors in a manner that can enable determination of distance (see: Higgins: 0035) as well as gestures (see: Higgins:  0036) but does not disclose wherein the first set of sensor data includes a two-dimensional (2D) range image, the 2D range image having pixel values corresponding to distance information for depicted objects in relation to the first sensor. 
To this accord, Bouchart discloses a gesture controlled computer system which configured for acquiring a two-dimensional range image wherein the first set of sensor data include a two-dimensional (2D) range image, the 2D range image having pixel values corresponding to distance information for depicted objects in relation to the first sensor (see: 0009, 0029, Fig. 1 #107 & 130). 
One of ordinary skill in the art would have recognized that the known technique of Bouchart would have been applicable to the invention of Higgins as both relate to a common field of endeavor - namely, to gesture controlled interfaces.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the known technique of Bouchart in the methodology of Higgins and Grinspun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, obtaining 2D range image data for use in gesture determination. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619